Citation Nr: 1444230	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  14-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a lower back disability.   

4.  Entitlement to service connection under 38 U.S.C.A. § 1151 for residuals of radiation treatment.  


REPRESENTATION

Appellant (Veteran) represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from October 1961 to November 1961.

This matter is on appeal from rating decisions in January 1979 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and in August 2011 and October 2012 by the RO in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Huntington, West Virginia.  In February 2014, the Board remanded this matter for the convening of a Board hearing for the Veteran.  In July 2014, the Veteran testified before the undersigned in a hearing at the RO.  

In the decision below, the Board will decide the claim to service connection for tinnitus, and will dismiss the claim to service connection under 38 U.S.C.A. § 1151.  The claims to service connection for a lower back disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists solely of electronic claims files, and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  On July 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative of the Veteran's withdrawal of the claim on appeal to service connection under 38 U.S.C.A. § 1151 for residuals related to radiation treatment.      

2.  The Veteran experienced ringing in his ears during active duty and ever since. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of service connection under 38 U.S.C.A. § 1151 for residuals related to radiation treatment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim to Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On July 28, 2014, during the Veteran's hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his withdrawal of the claim to service connection under 38 U.S.C.A. § 1151 for residuals related to radiation treatment.      

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board of the withdrawal which, in this case, occurred on July 28, 2014.  As the Veteran has withdrawn this claim from appeal, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue.  It is therefore dismissed.

The Claim to Service Connection for Tinnitus

The Veteran claims service connection for tinnitus.  He contends that he incurred the disorder due to acoustic trauma related to weapons fire while serving in the U.S. Army.  The RO denied the Veteran's claim in the October 2012 rating decision on appeal. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as tinnitus, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).      

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the evidence documents that the Veteran has tinnitus, that he experienced acoustic trauma during service, and that he has experienced tinnitus since the in-service acoustic trauma.  See Walker, supra.  

During the July 2014 Board hearing, the Veteran described his training in 1961 for service in a ceremonial firing squad.  The Veteran indicated that the training was in anticipation for military funerals that were to be conduced for service members who had recently died in a plane crash.  The Veteran indicated that in-door training caused his tinnitus.  He further indicated that he has experienced the tinnitus since service in 1961.  

The Board found the Veteran's testimony to be credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  Further, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As the Veteran is competent to attest to symptoms such as ringing in the ears, his lay assertions are of probative value.  The Veteran's symptoms, which he experienced, are observable in nature.  As such, the Board finds the record sufficiently developed with lay evidence to conclude that he currently has tinnitus, that acoustic trauma caused tinnitus during service, and that he has experienced a continuity of symptomatology since service.    

The Board recognizes that the Veteran's service treatment records (STRs) are negative for hearing-related disorders.  Moreover, the earliest medical evidence of record indicating a hearing-related problem is found in VA treatment records dated in the late 2000s, over 45 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Further, with regard to Hickson element (3), the only medical professional who evaluated the Veteran's claim offered opinions that counter his claim.  The Veteran underwent VA audiology examination in February 2011 and September 2012.  In each report, the examiner found the Veteran's tinnitus likely unrelated to service.  This is certainly significant evidence against the Veteran's claim.  However, the two reports and opinions do not comprise a preponderance of the evidence against the claim.  That is because the probative value of each report has been diminished by one of the findings on which each report relies.  The VA examiner found it significant that the Veteran reportedly denied tinnitus in 2010 and 2011, as noted in VA treatment records.  The examiner did not note, however, that the Veteran reported a history of tinnitus in VA treatment records dated in December 2008 and January 2009.  These records tend to corroborate the Veteran's assertion that he has experienced tinnitus since service.  Significantly, the VA examination reports provide no indication that the Veteran's documented reported history was considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008) (to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Thus, based on the record, the Board finds the evidence in equipoise with regard to Hickson element (3) - while certain evidence indicates that the Veteran did not incur chronic tinnitus during service, the Veteran's lay assertions indicate that he has experienced a continuity of symptomatology of tinnitus since the acoustic trauma he reported undergoing in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Walker, supra.    

In sum, the Veteran's STRs do not indicate an in-service hearing injury or disability, and the record is silent for tinnitus for many years following service.  Further, the VA examiner who commented on the Veteran's claim found tinnitus and service likely unrelated.  However, the Veteran has been found competent and credible in his assertion to having experienced tinnitus since in-service acoustic trauma.  As such, the evidence is in equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the current tinnitus is related to acoustic trauma in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal regarding the Veteran's claim to service connection under 38 U.S.C.A. § 1151 for residuals of radiation treatment is dismissed. 

Entitlement to service connection for tinnitus is granted.  


REMAND

A remand is warranted for the claims to service connection for hearing loss and a back disorder.    

First, in an April 2011 statement of record, the Veteran indicated that he has been in receipt of disability benefits from the Social Security Administration (SSA).  Any such records should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in August 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, the Veteran should be provided with a VA compensation examination into his claim to service connection for a lower back disorder.  The Veteran's STR's indicate that, upon entrance into service in November 1961, the Veteran had a significant back injury which ultimately led to a medical discharge less than a month later.  A medical professional should review his claim and determine whether the pre-service back disorder was aggravated during the brief period of service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R.           § 3.304(b) (2013).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness...the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Fourth, material evidence has been added to the record since the July 2012 Statement of the Case (SOC) addressing the Veteran's claim to service connection for hearing loss, and since the January 2014 supplemental SOC (SSOC) addressing the claim to service connection for a back disorder.  The evidence was added to the record prior to the transfer of the case to the Board.  The record does not contain a waiver of initial AOJ review of the evidence.  As such, the case must be remanded for issuance of a SSOC.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any outstanding medical evidence pertaining to SSA disability benefits.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Associate with the claims file copies of VA medical records dating from August 2012 to the present.  If no further treatment records exist, the claims file should be documented accordingly.

3.  Schedule the Veteran for an appropriate VA examination into his claim to service connection for a lower back disorder.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand.  

The evidence indicates that the Veteran's lower back disorder, noted at the time he commenced his second period of active service, increased in severity during that period of active service (between October 29, 1961 and November 22, 1961).  This is plainly demonstrated by the fact that the Veteran was discharged from service for his back disorder after only 23 days of service in November 1961.  It is therefore presumed that the back disorder was aggravated during service.  38 C.F.R. § 3.306.  

Based on this background, the following question should be addressed:  

Is it clear and unmistakable (obvious, manifest, and undebatable) that the increase in severity of the back disorder during service was NOT beyond the natural progress of the pre-service back disability?  In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder?  

The record indicates that the Veteran, prior to his discharge from service in 1961, indicated that he did not believe that his back disorder was aggravated during service.  This lay assessment should be disregarded.  The Veteran is not a competent witness 



regarding the issue of aggravation.  Further, on its own, the Veteran's signed, in-service statement against interest is of no force and effect.  See 38 C.F.R. § 3.304(b)(3).  

Any opinion and conclusion offered should be supported by a full explanation.   
 
4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


